DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                               FOURTH DISTRICT

                         NORICE MATTHEWS,
                             Appellant,

                                     v.

         FRANKLIN CREDIT MANAGEMENT CORPORATION,
                          Appellee.

                               No. 4D19-640

                           [January 30, 2020]

   Appeal from the Circuit Court for the Seventeenth Judicial Circuit,
Broward County; Michael A. Robinson, Judge; L.T. Case No. CACE 12-
30640.

   Catherine A. Riggins, Miami, for appellant.

   Joshua M. Sachs of Henderson Sachs, P.A., Orlando, for appellee.

PER CURIAM.

   Affirmed.

LEVINE, C.J., MAY and GERBER, JJ., concur.

                           *          *          *

   Not final until disposition of timely filed motion for rehearing.